456 F.2d 686
Frank B. LUCERO, Petitioner-Appellant,v.Wayne K. PATTERSON, Warden, Colorado State Penitentiary,Respondent-Appellee.
No. 72-1133.
United States Court of Appeals,Tenth Circuit.
April 7, 1972.

Duke W. Dunbar, Atty. Gen., John P. Moore, Deputy Atty. Gen., and Aurel M. Kelly, Asst. Atty. Gen., for appellee.
Charles T. Flett, Arvada, Colo., for appellant.
Before LEWIS, Chief Judge, and PICKETT and DOYLE, Circuit Judges.
PER CURIAM.


1
Upon initial screening this case was assigned to the summary calendar and notice was sent to the appellant.  In addition, the appellee thereafter filed a motion to affirm which has been opposed by Lucero's attorney in a memorandum addressing the underlying merits.  Nevertheless, we have now carefully and thoroughly reviewed the files and records in this case and are convinced that the judgment of the district court is correct.


2
Accordingly, the motion to affirm is granted and the judgment is affirmed for the reasons stated by the district court, reported at 335 F. Supp. 93 (D.C.Colo.1971).